FILED
                             NOT FOR PUBLICATION
                                                                            OCT 30 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


LIBNI SUDISADAI JUAREZ LOPEZ,                    No. 14–71617

              Petitioner,                        Agency No. A205-935-506
  v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 18, 2017**
                               San Francisco, California

Before: IKUTA and HURWITZ, Circuit Judges, and MOLLOY,*** District Judge.

       Libni Sudisadai Juarez Lopez (“Juarez Lopez”) petitions for review of a

Board of Immigration Appeals (“BIA”) order denying her motion to remand and



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Donald W. Molloy, District Judge for the U.S. District
Court for the District of Montana, sitting by designation.
dismissing her appeal from the denial of her application for asylum, withholding of

removal, and protection under the Convention Against Torture. We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

      The BIA did not abuse its discretion when it denied Juarez Lopez’s motion

to remand. See Castillo–Perez v. I.N.S., 212 F.3d 518, 523 (9th Cir. 2000). While

Juarez Lopez complied with the first two Lozada1 requirements, she did not “either

show that a complaint against prior counsel was filed with the proper disciplinary

authorities or explain why no such complaint was filed.” Iturribarria v. I.N.S.,

321 F.3d 889, 900 (9th Cir. 2003). The record does not reveal “a clear and obvious

case of ineffective assistance” so as to excuse Juarez Lopez’s noncompliance,

Rodriguez–Lariz v. I.N.S., 282 F.3d 1218, 1227 (9th Cir. 2002) (citing

Castillo–Perez, 212 F.3d at 526), because it does not show that counsel’s alleged

ineffective assistance “may have affected the outcome of the proceedings,” Lin v.

Ashcroft, 377 F.3d 1014, 1024 (9th Cir. 2004) (quoting Castillo–Perez, 212 F.3d at

527 n.12).

      Juarez Lopez has not shown that the documents she wished to present would

have demonstrated that the Guatemalan government was unwilling or unable to

control the source of her persecution. See Lolong v. Gonzalez, 484 F.3d 1173,

      1
          Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), aff’d, 857 F.2d 10 (1st Cir. 1988).

                                               2
1178 (9th Cir. 2007). An unsuccessful government investigation does not

necessarily demonstrate that the government was unwilling or unable to control the

persecutor. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

Because Juarez Lopez failed to submit the documents to the BIA, she could not

show how the submission of these documents would affect her claim for asylum.

See Fisher v. I.N.S., 79 F.3d 955, 963 (9th Cir. 1996).

      Nor has Juarez Lopez shown how the documents at issue demonstrate that

her proposed particular social group—women who are members of a family that

owns a business in Guatemala—is sufficiently particular and socially distinct. See

Matter of M-E-V-G-, Respondent, 26 I. & N. Dec. 227, 237 (BIA 2014). No

evidence has been provided showing female members of a family owning a

business in Guatemala are “perceived as a group” by Guatemalan society or the

extortionists, Henriquez–Rivas v. Holder, 707 F.3d 1081, 1089 (9th Cir. 2013)

(citation omitted), and the group is overbroad, see Matter of M-E-V-G-, 26 I. & N.

at 239.

      PETITION DENIED




                                          3